Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 3 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  Sir,
                     Head Quarters 3d Septemr 1782 2 oClock PM
                  
                  The followg Information, is this Moment come to my Hand, from the best Authority.
                  Viz. "On Friday Evening the 30th the Warwick of 50 Guns—with 5 large Transport Ships, with 1500, or 2000, Troops on Board sailed from N. York Harbour bound for Hallifax—And at ten oClock the next Day 6 Ships supposed to be the same were seen from Middletown standg near Sandy Hook to the Eastward with the Wind at West."
                  I make no Delay to transmit this Intelligence, that your Excellency may judge if it is possible for you to intercept these Ships on their passage.
                  At the Time of the above, no Information was received of the Arrival of any British fleet from the West Indies.  I am &c.
                  
               